Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 6/06/2022, with respect to independent claims 19 and 29 have been fully considered and are persuasive.  The rejection of 5/03/2022 has been withdrawn. 
The Applicant has amended claim 29 in response to the objection from the office action mailed on 5/03/2022, and as a result the Examiner withdraws the previous objection. 
Examination of claims 19-20 and 29-42 is provided in the action below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seung-mo et al. (KR 200324227).
Regarding claim 19, Seung-mo et al. discloses a knotless coupler (fixing unit) for securing a fishing line to a fishing implement, wherein the knotless coupler comprises: 
a shaft portion (capnut bond 1) configured to be attached to the fishing implement (configured for attachment to capnut 2), wherein said shaft portion (capnut bond 1) comprises:
a plurality of external threads (best seen in Fig 1 reproduced below); 
and an external line-receiving groove (guide groove 10) formed across at least some of said external threads (best seen in Fig 1 reproduced below); 
and a nut (capnut 2) configured to be threadably engaged with said external threads of said shaft portion (best seen in Fig 2), 
wherein said nut is movable between a non-gripping position and a line-gripping position (when capnut bond 1 and capnut 2 are fastened to each other the device is in a gripping position and when capnut bond 1 and capnut 2 are separated the device is in a non-gripping position; best seen in Figs 2 and 1 respectively), 
wherein a portion of the fishing line is inserted through an opening in said nut (a portion of line 3 goes through hole 20 in capnut 2) and into said external line-receiving groove when said nut is in said non-gripping position (a portion of line 3 rests in line groove 10), and 
wherein the portion of the fishing line is secured within said external line-receiving groove by said nut when said nut is in said line-gripping position (a portion of line 3 rests within 10 when 1 and 2 are fastened together; best seen in Fig 2 reproduced below).  
Regarding claim 20, Seung-mo et al. discloses the knotless coupler of Claim 19 as previously discussed. 
Seung-mo et al. further discloses wherein said nut (capnut 2) comprises a non-threaded nut portion (exterior surface of capnut 2), and 
wherein the portion of the fishing line (line 3) is secured between said external line-receiving groove (line groove 10) and said non-threaded nut portion (exterior surface of capnut 2) when said nut is in said line-gripping position (when capnut bond 1 and capnut 2 are fastened to each other the device is in a gripping position and the portion of the line 3 is between the line groove 10 and the exterior surface of capnut 2; best seen in Fig 2 reproduced below).  

    PNG
    media_image1.png
    537
    394
    media_image1.png
    Greyscale

Fig 1. Seung-mo et al. Fixation device (capnut 1 and capnut bond 2 shown separated)

    PNG
    media_image2.png
    443
    392
    media_image2.png
    Greyscale

Fig 2. Seung-mo et al. Fixation device (capnut 1 and capnut bond 2 shown attached)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Seung-mo et al. (KR 200324227) in view of Holtskampf (US 7,621,069 B2).
Regarding claim 31, Seung-mo et al. discloses the knotless coupler of claim 19 as previously discussed. 
Holtskampf discloses a knotless coupler/threaded attachment mechanism (analogous art).
Seung-mo et al. does not explicitly disclose, Holtskampf discloses the knotless coupler is comprised of plastic (soft plastic lure as described in the abstract; locking member 15 is an injection moulded plastics component as described in col 3, ln 65-66). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Seung-mo et al. by using  a plastic material as disclosed by Holtskampf. One of ordinary skill in the art would be motivated to plastic material because it is a relatively inexpensive and durable material. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Fenton (US Pub No 2017/0150703 A1) in view of Seung-mo et al. (KR 200324227).
Regarding claim 29, Fenton discloses a fishing implement (fishing lure device 10) configured to be secured to a fishing line (Figs 1-3; abstract), wherein the fishing implement comprises: a body portion (head 14) and an elongated shaft with a plurality of external threads (elongate lure connector 18 with screw thread 58; para 0064, Fig 1). Fenton further discloses said elongate shaft portion attached to said body portion via a threaded engagement (“the inner passage 20 of the head formation 14 is provided with a screw thread 60 which is complimentary to the screw thread 58 of the connector 18” as described in para 0064).
Seung-mo et al. discloses a knotless line attachment mechanism (analogous art).
Fenton does not explicitly disclose, Seung-mo et al. discloses 
an elongate shaft portion attached to said body portion, wherein said elongate shaft (capnut bond 1) portion comprises: a plurality of external threads (best seen in Fig 1 provided above); and an external line-receiving groove (guide groove 10) formed across a portion of said external threads (best seen in Fig 1 provided above); 
and a nut (capnut 2) configured to be threadably engaged with said external threads of said elongate shaft portion (best seen in Fig 2), wherein said nut is movable between a non-gripping position and a line-gripping position (when capnut bond 1 and capnut 2 are fastened to each other the device is in a gripping position and when capnut bond 1 and capnut 2 are separated the device is in a non-gripping position; best seen in Figs 2 and 1 respectively),
wherein a portion of the fishing line is inserted through an opening in said nut (a portion of line 3 goes through hole 20 in capnut 2) and into said external line-receiving groove of said elongate shaft portion when said nut is in said non-gripping position (a portion of line 3 rests in line groove 10), 
and wherein the portion of the fishing line is secured within said external line-receiving groove by said nut when said nut is in said line-gripping position (a portion of line 3 rests within 10 when 1 and 2 are fastened together; best seen in Fig 2 reproduced below).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fenton to include the coupling mechanism as disclosed by Seung-mo et al “to obtain the advantages of convenience and efficiency” (effect of the invention; Seung-mo) in a secure attachment (based on structurally identical components producing the same arrangement).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Holtskampf (US 7,621,069 B2) in view of Seung-mo et al. (KR 200324227).
Regarding claim 29, Holtskampf discloses a fishing implement (fishing accessory 10) configured to be secured to a fishing line (fishing line 32), wherein the fishing implement comprises: a body portion (sinker 12) and an elongated shaft with a plurality of external threads (locking member 15 with threaded part 40; col 3, ln 65-67). Holtskampf further discloses said elongate shaft portion attached to said body portion via a threaded engagement (“the locking member 15… comprises a threaded part 40 which can engage with the female screw thread 21 and a head 42” col 3, ln 65 – col 4, ln 2).
Seung-mo et al. discloses a knotless line attachment mechanism (analogous art).
Holtskampf does not explicitly disclose, Seung-mo et al. discloses 
an elongate shaft portion attached to said body portion, wherein said elongate shaft (capnut bond 1) portion comprises: a plurality of external threads (best seen in Fig 1 provided above); and an external line-receiving groove (guide groove 10) formed across a portion of said external threads (best seen in Fig 1 provided above); 
and a nut (capnut 2) configured to be threadably engaged with said external threads of said elongate shaft portion (best seen in Fig 2), wherein said nut is movable between a non-gripping position and a line-gripping position (when capnut bond 1 and capnut 2 are fastened to each other the device is in a gripping position and when capnut bond 1 and capnut 2 are separated the device is in a non-gripping position; best seen in Figs 2 and 1 respectively),
wherein a portion of the fishing line is inserted through an opening in said nut (a portion of line 3 goes through hole 20 in capnut 2) and into said external line-receiving groove of said elongate shaft portion when said nut is in said non-gripping position (a portion of line 3 rests in line groove 10), 
and wherein the portion of the fishing line is secured within said external line-receiving groove by said nut when said nut is in said line-gripping position (a portion of line 3 rests within 10 when 1 and 2 are fastened together; best seen in Fig 2 reproduced below).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Holtskampf to include the coupling mechanism as disclosed by Seung-mo et al “to obtain the advantages of convenience and efficiency” (effect of the invention; Seung-mo) in a secure attachment (based on structurally identical components producing the same arrangement). 
Regarding claim 30, Holtskampf in view of Seung-mo et al. discloses the fishing implement of Claim 29 as previously discussed. 
Holtskampf further discloses wherein the fishing implement (lure) is comprised of plastic (“soft plastic lure” per background; col 1, ln 20-25).  

Allowable Subject Matter
Claims 32-42 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose, either alone or in combination the details of a wire frame comprising at least one fish hook, wherein said wire frame is affixed to said shaft portion, along with the other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dunkelberger (US-1842591-A), Powell (US-1863125-A), Thompson (US-2593220-A), Pflueger (US-1977141-A), Ulsh (US-3091885-A), Cullerton (US-2241767-A), Pfister (US-4182067-A), Weber (US-4514926-A), Colosimo (US-2465064-A), Birrell (US-3105318-A), Moore (US-6199313-B1), Rockhill (US-6173521-B1), Ferris (US-2202519-A), Klintiski (US-2236215-A), Pelton (US-1710102-A), Knight (US-3108390-A), Zavod (US-2552248-A), Arens (US-2062245-A), Cullerton (US-2307200-A), Baron (US-20120060404-A1), Rosenbloom (US-8950107-B1), Spalding (US-2890510-A) and Neats (US-1010301-A). 
The cited prior art show alternative designs similar in scope that illustrate relevant features which may demonstrate the level of novelty in comparison to the applicant’s inventive submission. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644